Citation Nr: 1716191	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 2010 for a 30 percent rating for migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for temporomandibular joint dysfunction prior to February 21, 2012 and in excess of 30 percent from February 21, 2012 to March 10, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



 
WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1997 to February 2001.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma. 

The rating decision that granted service connection for headaches, assigned a 10 percent disabling effective March 2009. The Veteran filed a timely appeal for a higher initial rating. During the pendency of the appeal, by rating action dated in June 2010, the 10 percent disability evaluation for headaches was increased to 30 percent, effective from April 5, 2010. The Veteran appeals for an earlier effective date for the 30 percent disability evaluation. 

The Veteran was afforded a Board hearing via videoconference in September 2015 before the undersigned Veterans Law Judge. The transcript is of record.

This claim was previously before the Board in November 2015.  The Board denied the Veteran's claim for an earlier effective date for her migraine disorder and remanded the claims for increased ratings for TMJ and the claim for TDIU for additional development.   
 
In a July 2016 rating decision, the RO granted an increased rating of 40 percent for TMJ, effective March 21, 2016.  This matter and the TDIU claim have been returned to the Board.

The Veteran appealed the November 2015 decision denying the claim for an earlier effective date for migraines to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the parties' Joint Motion for Remand (JMR) and remanded the claim to the Board for readjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's migraines have as likely as not been productive of an overall disability picture that more nearly approximates characteristic prostrating attacks occurring on an average once a month over the last several months.

2. Prior to February 21, 2012, the Veteran's TMJ disability was been manifest by inter-incisal range of motion of 21 millimeters or less and did not result in additional functional loss.

3. From February 21, 2012 to March 10, 2016, the Veteran's TMJ disability has not been manifest by inter-incisal range of 10 millimeters or less, and has not resulted in additional functional loss.

4.  From March 10, 2016, the Veteran's TMJ disability is currently assigned the maximum, 40 percent schedular evaluation for limitation of inter-incisal motion.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for an initial 30 percent rating for the service-connected migraine headaches have been more nearly approximated since the effective date of service connection. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8100 (2016).

2.  The criteria for a rating in excess of 20 percent for a TMJ disability, prior to February 21, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).

3. The criteria for a rating in excess of 30 percent for a TMJ disability, from February 21, 2012 through March 10, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).

4.  Since March 10, 2016, the criteria for a disability rating in excess of 40 percent for a TMJ disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  VA has satisfied the duty to notify the Veteran.

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence. 

VA has afforded the Veteran examinations for the claim that are adequate as they are based on a physical examination of the Veteran and contain findings in accordance with the rating criteria. 

The Veteran was also afforded a Board hearing in September 2015, which facilitated development of the claims. See 38 C.F.R. § 3.103.

The Board also notes that there has been compliance with the November 2015 Board and August 2016 Court remand directives. 

Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier effective date claim

In the absence of clear and unmistakable error, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a)(b)(2); 38 C.F.R. § 3.400 (o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016). Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides that a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

The Veteran was granted service connection for headaches in an October 2009 rating decision and assigned a 10 percent rating, effective March 26, 2009, the date of claim.  The Veteran appealed the assigned rating, stating that her headaches are more severe than the 10 percent rating reflects, and in a June 2010 rating decision, the RO issued a rating decision granted a 30 percent evaluation, effective April 5, 2010, the date of her VA examination.  The Veteran filed a notice of disagreement in which she requested an earlier effective date of March 26, 2009 for the 30 percent rating.  

An Oklahoma City Clinic record dated in January 2009 noted migraines two to three times a week. It was reported that migraines had been worsening over the past three weeks and were better in a dark quiet room and worse with light and noise. Medication was prescribed.

In a VA outpatient treatment note in January 2009, the Veteran related that she had had a headache since the previous Friday. She related that it had gotten better over the weekend, but became worse again under fluorescent lights at work that week. It was described as a throbbing headache encompassing the whole head in addition to photophobia. She stated that Extra Strength Tylenol or Motrin usually worked, but had not for the current headache. The record reflects that the appellant sought continuing VA outpatient treatment over the course of the year for complaints not pertinent to this appeal. No headache medication was shown on her medication list.

The record reflects that the Veteran sought extensive treatment between February and June 2009 for dental issues from L. Anderson, DDS. No report or reference to headache is recorded. 

In a May 2009 statement, the Veteran stated that she had frequent and severe temporal headaches and migraines and had been seen at the VA Hospital and by her primary care physician. She related that headaches had gotten so bad that she was missing numerous days of work. 

At a VA examination in September 2009, the Veteran described a slight headache upon awakening each morning in either the temporal regions or the back of the head which became very severe pain, with nausea, light sensitivity, blurred vision, and the ability to hear throbbing in the ears. She stated that when headaches occurred, she was able to go to work but required medication. She said that she experienced headaches, on average, once a day that lasted two hours. Symptoms were reported to include constant pain, fatigue, light sensitivity and nausea. It was reported that she took Topamax that caused nausea and disorientation and Enalapril without success.

The Veteran stated that she was a graphics designer and had difficulty looking at a computer monitor that led to low productivity due to the condition. It was determined that the effects of the condition on the claimant's daily activity and usual occupation were moderate during a bad headache. 

In a November 2009 statement, the Veteran stated that her headaches are a painful and frustrating routine occurrence.  She was having up to three migraines a week and had taken leave from work on 16 occasions due to migraines.  The Veteran also stated that she have an average of two to five migraines per month, which she treats by avoiding light, lying in bed, and avoiding noise until it dissipates.    

A complaint of tension headaches is recorded in February 2010. The examiner noted that the Veteran also had a history of migraine headaches and that Imitrex would be prescribed. 

The Board finds that the Veteran has competent lay evidence of prostrating attacks occurring on average once a month over the period on appeal.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The medical evidence reasonably supports her lay statements regarding the frequency and severity of her headaches.  Therefore, with resolution of the doubt in favor of the Veteran, her claim for an earlier effective date for a 30 percent rating for headaches is granted. 


Increased rating claim for TMJ

The Veteran is rated for her TMJ disability pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016), for limited motion of the temporomandibular articulation.

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters. Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).

Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2016).

A May 2009 VA examination showed the Veteran reported symptoms of "joint pain with chewing and yawning and problems/pain opening mouth widely or having mouth open for an extended period of time." A physical examination of her temporomandibular articulation revealed inter-incisal motion within range of 31 to 40 mm. The lateral excursion was 0 to 4 mm on the right and more than 4 mm on the left.  Panoramic x-rays revealed normal findings.

Private treatment records from Dr. Anderson show the Veteran reported complaints of aching in her lower jaw. The records also showed difficulty chewing and myofascial stretching.

The Veteran underwent a VA examination for her TMJ in April 2010.  The Veteran reported limited motion in her jaw.  She stated that she had a restricted diet from fresh vegetables, gum, and certain meats because chewing caused significant pain and headaches.  Additionally, she stated that stress exacerbates her pain.  A physical examination showed no loss of substance, scarring, deformity, paresthesias, abnormalities of speech, or dysfunction.  She had a maximum opening of 24 mm at the beginning and midpoint of the examination.  Protrusive movement had interferences between #3, 31 and #14, 18.  Left lateral excursion was 6 mm and right lateral excursion was 2 mm. There was deviation to the left upon opening of 4 mm. There was no detection of clicking, popping or crepitus in the temporomandibular joints upon examination today. The Veteran reported intermittent popping and clicking of the joints. The mandibular midline was to the right 3mm. There was evidence of attrition on the occlusal table on the left side. There was 3mm of overjet and 1mm of overlap.  Medial and lateral pterygoids, masseters, and diagastrics were tender to palpation bilaterally. The most painful areas were the right TMJ and the masseters. 

The Veteran was afforded a VA examination in February 2012.  She reported that her TMJ disorder causes headaches, worsens due to stress, and causes her to grind her teeth.  Range of motion for lateral excursion was 0 to 4 mm.  Range of motion for opening mother, measured by inter-incisal distance was 11 to 20 mm with objective evidence of painful motion at 11 to 20 mm. The Veteran was unable to perform repetitive-use testing due to pain.  The examiner noted localized pain or tenderness on palpation and clicking or crepitation of the joints or soft tissue.  The examiner further noted that when the Veteran experiences severe headaches, she is unable to work.  

In an August 2012 rating decision, the RO increased the Veteran's rating for TMJ disorder to 30 percent, effective February 21, 2012, the date of the VA examination. 

The Veteran appeared at a Board hearing in September 2015.  She testified that she is entitled to a 30 percent rating for her TMJ disorder since the date of her claim.  The Veteran contended that at the February 2012 VA examination, she was experiencing a lot of pain during the range of motion testing. 

The Veteran underwent a VA examination in March 2016.  She reported that her TMJ disorder causes jaw and ear pain.  She stated that shewing is often painful and difficult and she experiences daily migraines, pain when yawning, and popping in her ears.  Range of motion testing showed inter-incisal distance of 10 mm and bilateral excursion of 2 mm, with pain causing functional loss.  The Veteran was able to perform repetitive use testing with no additional limitations.  The examiner concluded that pain, fatigue, and weakness significantly limit the Veteran's functional ability with repeated use of her jaw over a period of time.  She had no additional symptoms.    

The Board finds that after a review of the evidence of record that the preponderance of the evidence is against an increase to the currently assigned ratings.  Prior to February 21, 2012, the evidence affirmatively shows that the Veteran had inter-incisal opening of 24 mm and no less.  It was not until the February 21, 2012 VA examination that the evidence showed inter-incisal range of 11 to 20 mm.  Therefore, prior to February 21, 2012, an increased rating in excess of 20 percent is not warranted.  

Similarly, from February 21, 2012 to March 10, 2016, there is objective evidence of inter-incisal opening from 11 to 20 mm, but no less. Therefore, a rating in excess of 30 percent is not warranted.  

Finally, from March 10, 2016, the Veteran is assigned the maximum 40 percent rating under Diagnostic Code 9905 based on the examiners finding of inter-incisal opening of 10 mm.  As no higher rating for this disability is available and as the Veteran does not show a loss or malunion of the mandible, maxilla, or other bones in the mouth, an increased rating is not warranted. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9915 (2016). 

The Board has considered that there is limitation of both the inter-incisal opening and lateral excursion; however, the schedule specifically prohibits assigning a rating for both. Therefore, the Board finds that the objective results fall under the criteria for only the assigned ratings. 

Moreover, while pain has been reported by the Veteran throughout the claims period, the VA examiners have all noted no additional loss of range of motion that would warrant any higher rating after repeat motion, or due to pain. While the Veteran also reported increased pain upon flare-ups, there was no evidence or reports that pain or any other functional limitation factor caused any additional loss of motion that would warrant the assignment of a higher rating. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011), 38 C.F.R. § 4.45 (2016). Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for increased ratings.

The Board has also considered the statements submitted by the Veteran in support of the claims. The Board finds that the Veteran is a lay person and is competent to report observable symptoms she experiences through her senses, such as pain and limitation of motion and function.  Layno v. Brown, 6 Vet. App. 465 (1994). However, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes. Competent evidence concerning the nature and extent of the Veteran's TMJ disability has been provided by the medical personnel who have examined her during the current appeal and who have made pertinent clinical findings regarding the measurements needed to assign ratings under the schedular criteria.  The medical findings, as provided in the examination reports, directly address the criteria under which her disability is rated. The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of the claims.

Therefore, the Board concludes that the Veteran did not meet the criteria for increased ratings during any of the periods on appeal for her service-connected TMJ disorder. As the preponderance of the evidence is against the assignment of any higher rating, the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An earlier effective date of March 26, 2009 for a 30 percent rating for migraine headaches is granted, subject to the law and regulations governing the award of monetary benefits.

An increased rating for TMJ disorder in excess of 20 percent prior to February 21, 2012 is denied.

An increased rating for TMJ disorder in excess of 30 percent from February 21, 2012 to March 10, 2016 is denied.

An increased rating for TMJ disorder in excess of 40 percent from March 10, 2016 is denied.  

 
REMAND

An August 2009 treatment record showed the Veteran was working at the FAA.  A June 2010 psychiatry note stated that the Veteran's "stress at work remains unchanged." In October 2010, a treatment record noted that the Veteran had "too much anxiety at work."  In March 2011, the Veteran reported that she quit her job at the FAA and began teaching college courses part-time so she could spend more time with her children, work without bosses, and plan her own time. 

An April 2011 VA mental health examination showed that the Veteran was employed as a professor and was able to establish and maintain effective work relationships, with symptoms that cause occupational impairment with a decrease in work efficiency and occupational tasks only during periods of significant stress.   

An August 2011 treatment record indicated that the Veteran continued her part-time teaching position and was enjoying it.  

At a March 2012 VA examination, the examiner noted that when the Veteran experiences severe headaches, she is unable to work.  In a March 2012 statement, the Veteran stated that she is only able to work part time in the evenings due to her migraines.  

In a May 2012 VA examination addendum, the examiner opined that the Veteran's "mental problems make it difficult for her to complete and perform the task required by an employer.  She also has social problems, making her unable to adapt in most social atmospheres.  She has mild difficulty in obtaining and/or maintaining employment."  In a separate addendum opinion, the examiner stated that the Veteran's "headaches, chondromalacia, and history of shingles does not limit her ability to obtain gainful employment.  The Veteran is limited in prolonged walking, climbing, squatting, and running.  Her ability to sedentary work is limited to minor occasional headaches." 

The Veteran's claim for TDIU was denied in a June 2012 rating decision.  

In the September 2015 Board hearing, the Veteran testified that prior to her headache disorder she was a full-time employee at the FAA.  However, she began to miss work frequently due to her headaches and stopped working full-time in January 2011.  She them began teaching part-time, which she acknowledged that she continued to do twice a week as of the date of the hearing.  She further stated that she often needs to cancel classes because she will wake up with a headache.  The Veteran also stated that she has to homeschool her children as she is unable to reliably take them to school in the mornings due to her headaches.  Other records in 2015 contain a history that she was teaching 4 nights a week.

The Veteran underwent VA examinations in March 2016.  At her mental disorders examination, the Veteran reported that she had decreased her workload from four nights per week to one night a week.  At a headache examination, the examiner noted that the Veteran has had to reduced her hours and number of days at work due to her chronic headaches.  She was previously teaching 15 hours a week and she is now teaching one day a week for 2.5 hours and an on-line class.  

In August 2016, the Veteran's employer submitted a form regarding her employment in which the employer stated that although the Veteran was presently working part-time, effective August 8, 2016, the Veteran would be teaching full-time.  

The Board finds that clarification is necessary prior to adjudicating the TDIU claim.  
The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment for purposes of entitlement to TDIU. 38 C.F.R. § 4.16 (a). It is unclear from the record whether the Veteran's position as a part-time professor is considered to be "marginal" employment and whether the Veteran began full-time employment in August 2016. Therefore, remand is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that she return it to the AOJ, to determine the specifics of the Veteran's recent employment history.  Specifically, the Veteran must provide employment and salary information from when she left her full-time employment in 2011 through the present. The Veteran must also state whether she has secured a full-time position as of August 2016.  

2. The AOJ should secure any outstanding treatment records, including headache logs, and associate them with the claims file. All attempts to secure these records, and any response received, must be documented in the claims file. If no VA treatment records are available, a response to that effect is required and should be documented in the file.

3. If deemed necessary after securing the Veteran's response and any relevant treatment records, the AOJ should arrange for the Veteran to have comprehensive examination(s) of all service connected disorders.  All clinical findings and all pertinent tests should be accomplished and findings set forth in detail.  Examiner(s) should define and explain all functional impairment, to include the effect that the disorders might have on employability.

The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

4. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining TDIU issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


